     Case 1:15-cv-05345-AJN-KHP Document 1103 Filed 07/11/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    07/11/2019
 CITY OF ALMATY, KAZAKHSTAN, and BTA
 BANK JSC,

                                Plaintiffs,                    OPINION & ORDER

                    -against-                              1:15-CV-05345 (AJN) (KHP)

 MUKHTAR ABLYAZOV, VIKTOR KHRAPUNOV,
 ILYAS KHRAPUNOV, and TRIADOU SPV S.A.,

                                Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       Upon consideration of the parties’ joint letter (Doc. No. 1077) and further review of the

parties’ respective sanctions motions, this Court will hold an evidentiary hearing for purposes

of taking witness testimony on limited topics as outlined herein. (Doc. Nos. 918, 967, and 971.)

The evidentiary hearing will be held on August 8, 2019 at 10:00 a.m. in Courtroom 17D, 500

Pearl Street, New York, NY 10007. The parties shall present the following witnesses who will

testify on the following limited topics:

           •   Cesare Cerrito will provide testimony concerning the alleged
               spoliation of evidence by Triadou and, specifically, the deletion of
               Triadou’s and SDG’s emails and/or failure to preserve emails.

           •   The following witnesses will provide testimony concerning
               Arcanum’s, Boies Schiller Flexner LLP’s (“BSF”), and Plaintiffs’
               knowledge of Felix Sater’s ownership of Litco:

                   o   A representative from Arcanum
                   o   A representative from BSF
                   o   A representative from City of Almaty
                   o   A representative from BTA Bank
                   o   A representative from Todd & Levi LLP
                   o   Robert Wolf
                   o   Felix Sater
     Case 1:15-cv-05345-AJN-KHP Document 1103 Filed 07/11/19 Page 2 of 2



No additional witnesses will be permitted. Because the testimony will be on limited topics,

each witness’s direct and cross examination shall be limited to 45 minutes in the aggregate.

The parties shall provide the order of witnesses to the Court by August 6, 2019, along with

the estimated time allocation for direct and cross examination.

SO ORDERED.

 Dated:   July 11, 2019
          New York, New York

                                                             KATHARINE H. PARKER
                                                         United States Magistrate Judge




                                               2
